Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:

Ridgeview Manor Nursing Facility,
(CCN No. 42-5370),

Date May 10, 2007

Docket No. C-07-341
Decision No. CR1593

Petitioner,
-v.-

Centers for Medicare & Medicaid
Services.

Ww SSS SH HS SH HS SH HS SH DS

DECISION

By letter dated March 8, 2007, the Centers for Medicare & Medicaid Services
(CMS) notified Petitioner, Ridgeview Manor Nursing Facility, located in Hopkins,
South Carolina (CCN No. 42-5370), that its provider agreement was to be
terminated. CMS imposed other remedies as well. On March 30, 2007, Petitioner
filed a request for expedited hearing. On April 30, 2007, CMS and Petitioner filed
their Joint Stipulations consisting of 68 separate findings. Their Joint Stipulations
recite that there are no factual issues in dispute between the parties, and set forth as
the only issue of law an issue that I am not authorized to decide. Accordingly, |
uphold CMS’s determination to terminate Petitioner’s participation in the
Medicare program and impose the other remedies included in CMS’s notice letter
of March 8, 2007.

I. Background

This case is before me pursuant to Petitioner’s request for an expedited hearing
dated March 30, 2007. It arises in the context of CMS’s proposed termination of
Petitioner’s participation in the Medicare program.' During a telephone prehearing

' A proceeding related to this case is pending before the United States District
Court for the District of South Carolina, Columbia Division, in Ridgeview Manor of the
Midlands, L.P., Cimerron Properties, Inc., and Sterling Healthcare, Inc., Plaintiffs, v.
conference I held on April 23, 2007, I concurred with Petitioner that expedited
resolution of the issues raised in its hearing request was required. The parties
agreed that my disposition of the case must resolve all issues that I could
legitimately resolve and that I must refuse or decline to address issues beyond my
jurisdiction. The parties understood that such a disposition must necessarily affirm
Petitioner’s termination and other remedies imposed by CMS on the basis of the
uncontested facts, and must decline or refuse to entertain any challenge by
Petitioner to the regulations by which CMS purports to impose the remedy of
termination. Accordingly, the parties agreed to file, among other things, a
stipulation as to all material facts supporting CMS’s citations of deficiency and all
its proposed remedies which were imposed against Petitioner. The parties have
done so, and I set forth the parties’ Joint Stipulations verbatim below. Other
details of the prehearing conference are summarized in my Order of April 24,
2007.

IL. Issue

The only issue in this case is the validity of the regulations set out at 42 C.F.R.
§§ 488.412, 488.456 and 489.53, an issue I am without the authority to decide.

III. Joint Stipulations

1. Petitioner was out of substantial compliance with twenty seven (27) of the
requirements for long term care facilities as of the February 14, 2007 survey.

2. Petitioner does not dispute any of the factual findings cited under the twenty
seven deficiencies cited in the February 14, 2007 CMS Form 2567 (“Statement of
Deficiencies”).

3. Petitioner was out of substantial compliance with three (3) of the requirements
for long term care facilities as of the February 13, 2007 Life Safety Code Survey.

4. Petitioner does not dispute any of the factual findings cited under the three (3)
Life Safety code deficiencies cited in the February 13, 2007 CMS Form 2567.

5. No issues of material fact exist in Petitioner’s Appeal.

Michael O. Leavitt, Secretary of the United States Department of Health and Human
Services, Leslie V. Norwalk, Esq., Acting Administrator of the Centers for Medicare &
Medicaid Services, and Robert M. Kerr, Director of the South Carolina Department of
Health and Human Services, Defendants, C/A No.: 3:07-cv-00861-JFA.
6. Petitioner’s Appeal only involves a question of law.

7. Petitioner[’s] only issue on appeal is the validity of the regulations set out at 42
C.F.R. §§ 488.412, 488.456 and 489.53.

8. The only issue that the parties contest is the validity of 42 C.F.R. §§ 488.412,
488.456 and 489.53, which purport to grant CMS the authority to terminate a
provider in the absence of a finding of immediate jeopardy.

9. Petitioner was out of substantial compliance with 42 C.F.R. § 483.10(b)(5)-
(10), 483.10(b)(1)([Tag] F156)-NOTICE OF RIGHTS AND SERVICES as of the
February 14, 2007 survey.

10. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.10(b)(5)-(10), 483.10(b)(1) in the Statement of Deficiencies dated February
14, 2007.

11. Petitioner was out of substantial compliance with 42 C.F.R. § 483.10(c)(2)-(5)
(Tag F159)-PROTECTION OF RESIDENT FUNDS as of the February 14, 2007
survey.

12. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.10(c)(2)-(5) in the Statement of Deficiencies dated February 14, 2007.

13. Petitioner was out of substantial compliance with 42 C.F.R. § 483.10(c)(6)
(Tag F160)-CONVEYANCE UPON DEATH as of the February 14, 2007 survey.

14. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.10(c)(6) in the Statement of Deficiencies dated February 14, 2007.

15. Petitioner was out of substantial compliance with 42 C.F.R. § 483.10(e),
483.75(1)(4) (Tag F164)-PRIVACY AND CONFIDENTIALITY as of the
February 14, 2007 survey.

16. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.10(e), 483.75(1)(4) in the Statement of Deficiencies dated February 14, 2007.

17. Petitioner was out of substantial compliance with 42 C.F.R. § 483.10(g)(1)
(Tag F167)-EXAMINATION OF SURVEY RESULTS as of the February 14,
2007 survey.

18. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.10(g)(1) in the Statement of Deficiencies dated February 14, 2007.
19. Petitioner was out of substantial compliance with 42 C.F.R. § 483.13(c)(1)(ii)-
(iii), (c)(2)-(4)(Tag F255)-STAFF TREATMENT OF RESIDENTS as of the
February 14, 2007 survey.

20. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.13(c)(1)(ii)-(iii), (c)(2)-(4) in the Statement of Deficiencies dated February
14, 2007.

21. Petitioner was out of substantial compliance with 42 C.F.R.
§ 483.15(g)(1)(Tag F250)-SOCIAL SERVICES as of the February 14, 2007
survey.

22. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.15(g)(1) in the Statement of Deficiencies dated February 14, 2007.

23. Petitioner was out of substantial compliance with 42 C.F.R.
§ 483. 15(h)(2)(Tag F253)-HOUSEKEEPING AND MAINTENANCE as of the
February 14, 2007 survey.

24. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.15(h)(2) in the Statement of Deficiencies dated February 14, 2007.

25. Petitioner was out of substantial compliance with 42 C.F.R. § 483.20(g)-
(j)(Tag F278)-RESIDENT ASSESSMENT as of the February 14, 2007 survey.

26. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.20(g)-(j) in the Statement of Deficiencies dated February 14, 2007.

27. Petitioner was out of substantial compliance with 42 C.F.R. § 483.20(d)(3),
483.10(k)(2)(Tag F280)-COMPREHENSIVE CARE PLANS as of the February
14, 2007 survey.

28. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.20(d)(3), 483.10(k)(2) in the Statement of Deficiencies dated February 14,
2007.

29. Petitioner was out of substantial compliance with 42 C.F.R.
§ 483.20(k)(3)(ii)(Tag F282)-COMPREHENSIVE CARE PLANS as of the
February 14, 2007 survey.

30. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.20(k)(3)(ii) in the Statement of Deficiencies dated February 14, 2007.
31. Petitioner was out of substantial compliance with 42 C.F.R. § 483.20(f)(Tag
F287)-AUTOMATED DATA PROCESSING as of the February 14, 2007 survey.

32. Petitioner does not dispute any of the factual findings under 42 C.F.R.
§ 483.20(f) in the Statement of Deficiencies dated February 14, 2007.

33. Petitioner was out of substantial compliance with 42 C.F.R. § 483.25(Tag
F309)-QUALITY OF CARE as of the February 14, 2007 survey.

34. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.25 in the Statement of Deficiencies dated February 14, 2007.

35. Petitioner was out of substantial compliance with 42 C.F.R. § 483.25(c)(Tag
F314)-PRESSURE SORES as of the February 14, 2007 survey.

36. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.25(c) in the Statement of Deficiencies dated February 14, 2007.

37. Petitioner was out of substantial compliance with 42 C.F.R. § 483.25(d)(Tag
F315)-URINARY INCONTINENCE as of the February 14, 2007 survey.

38. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.25(d) in the Statement of Deficiencies dated February 14, 2007.

39. Petitioner was out of substantial compliance with 42 C.F.R.
§ 483.25(h)(1)(Tag F323)-ACCIDENTS as of the February 14, 2007 survey.

40. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.25(h)(1) in the Statement of Deficiencies dated February 14, 2007.

41. Petitioner was out of substantial compliance with 42 C.F.R.
§ 483.25(h)(2)(Tag F324)-ACCIDENTS as of the February 14, 2007 survey.

42. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.25(h)(2) in the Statement of Deficiencies dated February 14, 2007.

43. Petitioner was out of substantial compliance with 42 C.F.R.
§ 483.25(m)(1)(Tag F332)-MEDICATION ERRORS as of the February 14, 2007
survey.

44. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.25(m)(1) in the Statement of Deficiencies dated February 14, 2007.
45. Petitioner was out of substantial compliance with 42 C.F.R.
§ 483.25(n)(Tag F334)-INFLUENZA AND PNEUMOCOCCAL
IMMUNIZATION as of the February 14, 2007 survey.

46. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.25(n) in the Statement of Deficiencies dated February 14, 2007.

47. Petitioner was out of substantial compliance with 42 C.F.R.
§ 483.35(e)(Tag F367)-THERAPEUTIC DIETS as of the February 14, 2007
survey.

48. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.35(e) in the Statement of Deficiencies dated February 14, 2007.

49. Petitioner was out of substantial compliance with 42 C.F.R.
§ 483.35(i)(2)(Tag F371)-SANITARY CONDITIONS-FOOD PREP & SERVICE
as of the February 14, 2007 survey.

50. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.35(i)(2) in the Statement of Deficiencies dated February 14, 2007.

51. Petitioner was out of substantial compliance with 42 C.F.R.
§ 483.60(c)(Tag F428)-DRUG REGIMEN REVIEW as of the February 14, 2007
survey.

52. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.60(c) in the Statement of Deficiencies dated February 14, 2007.

53. Petitioner was out of substantial compliance with 42 C.F.R. § 483.65(a)(Tag
F441)-INFECTION CONTROL as of the February 14, 2007 survey.

54. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.65(a) in the Statement of Deficiencies dated February 14, 2007.

55. Petitioner was out of substantial compliance with 42 C.F.R.
§ 483.65(b)(3)(Tag F444)-PREVENTING SPREAD OF INFECTION as of the
February 4, 2007 survey.

56. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.65(b)(3) in the Statement of Deficiencies dated February 14, 2007.

57. Petitioner was out of substantial compliance with 42 C.F.R. § 483.65(c)(Tag
F445)-INFECTION CONTROL-LINENS as of the February 14, 2007 survey.
58. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.65(c) in the Statement of Deficiencies dated February 14, 2007.

59. Petitioner was out of substantial compliance with 42 C.F.R.
§ 483.70(h)(1)(Tag F466)-OTHER ENVIRONMENTAL CONDITIONS-WATER
as of the February 14, 2007 survey.

60. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.70(h)(1) in the Statement of Deficiencies dated February 14, 2007.

61. Petitioner was out of substantial compliance with 42 C.F.R.
§ 483.75(j)(1)(Tag F502)-LABORATORY SERVICES as of the February 14,
2007 survey.

62. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.75(j)(1) in the Statement of Deficiencies dated February 14, 2007.

63. Petitioner was out of substantial compliance with 42 C.F.R. § 483.70(a)(Tag
K050)-NFPA 101 LIFE SAFETY CODE STANDARD as of the February 13,
2007 Life Safety Code survey.

64. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.70(a)(Tag K050) in the Statement of Deficiencies dated February 13, 2007.

65, Petitioner was out of substantial compliance with 42 C.F.R. § 483.70(a)(Tag
K051)-NFPA 101 LIFE SAFETY CODE STANDARD as of the February 13,
2007 Life Safety Code survey.

66. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.70(a)(Tag K051) in the Statement of Deficiencies dated February 13, 2007.

67. Petitioner was out of substantial compliance with 42 C.F.R. § 483.70(a)(Tag
K147)-NFPA 101 LIFE SAFETY CODE STANDARD as of the February 13,
2007 Life Safety Code survey.

68. Petitioner does not dispute any of the factual findings cited under 42 C.F.R.
§ 483.70(a)(Tag [K]147) in the Statement of Deficiencies dated February 13, 2007.

1V. Discussion
Based on the parties’ Joint Stipulations, I find that no issues of material fact exist.

The only remaining issue is one of law, and it concerns the validity of the
regulations set out at 42 C.F.R. §§ 488.412, 488.456 and 489.53, which purport to
grant CMS the authority to terminate a provider in the absence of a finding of
immediate jeopardy. I am without authority to consider this issue, as it is
explicitly beyond my authority to resolve. My authority is limited to hearing and
deciding those issues which the Secretary of Health and Human Services
(Secretary) has delegated authority to Administrative Law Judges (ALJs) to hear
and decide. Here the Secretary has delegated to ALJs the authority to hear cases
involving specified initial determinations by CMS as set forth in 42 C.F.R.

§§ 498.3 and 498.5. These initial determinations do not include the issue
Petitioner is contesting. I have no authority to ignore or to hold invalid any
regulation promulgated by the Secretary. Hermina Traeye Memorial Nursing
Home, DAB No. 1810, at 17 (2002); Sentinel Medical Laboratories, Inc., DAB
No. 1762, at 9 (2001).

V. Conclusion

As | am unable to hear the issue of law Petitioner is contesting, and as the parties
have stipulated that there are no material facts in dispute, I uphold the remedies
imposed upon Petitioner by CMS, including the termination of Petitioner’s
provider agreement.

/s/
Richard J. Smith
Administrative Law Judge
